DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 11/19/2020 has been considered, except for the counterpart application which does not contain any portion in English.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 22 substantially recite: “a sent pre-fetch request queue, coupled to the pre-fetch controller to record the pre-fetch request sent to the memory controller which the at least one pre-fetch data has not been replied by the memory controller according to the pre-fetch request sent to the memory controller”.  It is not clear whether the “which” is to refer back to the “prefetch request queue”, the “prefetch request” or the “memory controller”.  It is also unclear whether the language “not been replied to by the memory controller according the pre-fetch request . . . .” is directed to all things “not replied to by the memory controller” or only things “not replied to the memory controller according to the pre-fetch request”.  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rafacz (US 2014/0108740) and Vgevge (Computer Memory Controllers: How They Work, as published 2010).
Claim 1. (Original) A memory integrated circuit comprising: 
an interface circuit, configured to receive a normal read request from an external device; a memory; a memory controller, coupled to the memory and the interface circuit; and a pre-fetch accelerator circuit, coupled between the interface circuit and the memory controller to generate a pre-fetch request, (See Rafacz figure 1.  Note that recited circuits are not limited to any specific configuration (internally).  Rafacz teaches: “In some embodiments, the processor core 102 and memory 110 are incorporated in separate semiconductor dies.”  Rafacz paragraph 0012.  “The processor core 102 includes one or more instruction pipelines that perform the operations of determining the set of instructions to be executed and executing those instructions by causing instruction data, operand data, and other such data to be retrieved from the memory 110, manipulating that data according to the instructions, and causing the resulting data to be stored at the memory 110.”  Rafacz paragraph 0013.  
Rafacz does not expressly teach a controller for the memory.
Vgevge teaches: “did you know that there is a chip that controls the flow of data to and from the memory system of the computer. It is known as the computer memory controller[.] . . . The main task of the memory controller chip is to read, write and refresh the Random Access Memory by sending the current through the whole system. If there were no system of refreshing the RAM, the application might lose the entire data it has stored. In this sense, the presence of a memory controller is utterly important. The Memory controller reads and writes the RAM through multiplexers and demultiplexers. They choose the right row, column and memory location for the data.”  Vgevge page 1, paragraphs 1-3.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Vgevge before the effective filing date because controllers keep data organized by accessing the correct location while keeping RAM refreshed.)
wherein, after the pre-fetch accelerator circuit sends the pre-fetch request to the memory controller, the pre-fetch accelerator circuit pre-fetches at least one pre-fetch data from the memory through the memory controller; (“Typically, a prefetch operation involves initiating a memory access request to access the prefetch data (operand or instruction data) from memory and to store the accessed data in a corresponding cache array in the memory hierarchy.”  Rafacz paragraph 0002.  “Based on the access patterns, the prefetcher 107 initiates a memory access to transfer additional data from the memory 110 to the cache 104.”  Rafacz paragraph 0019.) when the at least one pre-fetch data in the pre-fetch accelerator circuit has the target data of the normal read request, the pre-fetch accelerator circuit takes the target data from the at least one pre-fetch data and returns the target data to the interface circuit; (“The prefetch monitor 219 also monitors the cache 104 to determine when prefetched data stored at the cache 104 causes a cache hit, indicating that the prefetched data has been accessed.” Rafacz paragraph 0029.) and when the at least one pre-fetch data in the pre-fetch accelerator circuit does not have the target data, the pre-fetch accelerator circuit sends the normal read request with higher priority than the pre-fetch request to the memory controller  (“If the cache controller 106 determines that the cache 104 does not store the load/store data, a cache miss is indicated. In response, the cache controller 106 sends a request to the memory 110 to access the load/store data. In response, the memory 110 retrieves the load/store data based on the load/store address and provides it to the cache 104. The load/store data is therefore available at the cache 104 for subsequent load/store operations.”  Rafacz paragraph 0015.  Accordingly, by throttling prefetching when available memory bandwidth and prefetching accuracy are both low, available memory bandwidth can be more usefully made available to an executing program, thereby enhancing processing system efficiency.”  Rafacz paragraph 0011. “In some embodiments, the prefetch throttle 105 throttles prefetching by suspending prefetching for a defined period of time, where the defined period of period of time can be defined based on a number of clock cycles or can be defined based on a number of events, such as a number of prefetches that were suppressed due to throttling of the prefetcher 107.”  Rafacz paragraph 0026.  Note that writes “when” prefetching is suspended have a higher priority than prefetches.) wherein the pre-fetch accelerator circuit determines whether to send the pre-fetch request to the memory controller according to a relationship between status information related to a degree of busyness of the memory controller and a pre-fetch threshold; and the pre-fetch accelerator circuit counts a pre-fetch hit rate and dynamically adjusts the pre-fetch threshold based on the pre-fetch hit rate. (Rafacz teaches: “FIGS. 1-4 illustrate techniques to improve processing efficiency by throttling the prefetching of data to a cache based both on available memory bandwidth and on prefetching accuracy. . . . The processing system determines the prefetch accuracy by determining, relative to the total amount of (prefetched data that is stored in the cache, how much prefetched data is retrieved from the cache. As such, a relatively inaccurate prefetcher may be throttled while memory bandwidth is at a premium, thus freeing memory bandwidth for higher-priority accesses, while also being permitted to prefetch at a greater frequency when there is relatively abundant available memory bandwidth as the impact of inaccurate prefetching is lower at such times.” Rafacz paragraph 0009.)
Claim 3. (Original) The memory integrated circuit as claimed in claim 1, wherein 
the status information comprises a count value, configured to indicate a number of normal read requests that have been previously transmitted to the memory controller but the target data have not yet been obtained.  (“The available memory bandwidth refers to the portion of memory bandwidth that is not being used to transfer data at a given time (that is, the unused portion of the memory bandwidth at any given time). To illustrate, if the memory bandwidth of the processing system is 10 GB/s, and data is currently being transferred to and from the memory at 4 GB per second, there is 6 GB/s of available bandwidth. That is, the processing system has the capacity to transfer an addition 6 GB/s to/from memory. Memory bandwidth is consumed both by memory access requests generated by executing programs and by prefetching data from the memory based on the generated memory access requests. Accordingly, by throttling prefetching when available memory bandwidth and prefetching accuracy are both low, available memory bandwidth can be more usefully made available to an executing program, thereby enhancing processing system efficiency.”  Rafacz paragraph 0011.  “In the event that the memory buffer 116 is full, it indicates to the cache buffers for the processor cores, including cache buffer 115, that transfers are to be suspended. Once space becomes available at the memory buffer 116, transfers can be resumed. As explained above, the available memory bandwidth indicates the rate of data that can be transferred between memory and a cache in a defined amount of time. Accordingly, if the memory buffer 116 is full, no data can be transferred between the caches of the processor core 102 and the memory 110, indicating an available memory bandwidth of zero. In contrast, if the memory buffer 116 and all of the cache buffers for all of the processor cores of the processing system 100 are empty, the available memory bandwidth with respect to the cache 104 is at a maximum value. The fullness of the cache buffers for the processor cores, including the cache buffer 115, and the fullness of the memory buffer 116 thus provide an indication of the available memory bandwidth. In some embodiments, there is a linear relationship between the fullness of the buffers and the available memory bandwidth, such that the buffer fullness of the fullest of the buffers is proportionally representative of the current available memory bandwidth. In this case, the buffer that is fuller limits the available memory bandwidth. Thus, for example, if the cache buffer 115 is 55% full, the other cache buffers of the processing system 100 are less than 55% full and the memory buffer 116 is 25% full, then the fullest of the buffers is 55% and thus the available memory bandwidth is estimated as 45% (100%-55%). In some embodiments, there may be a non-linear relationship between the fullness of the cache buffers, the memory buffer 116, and the available memory bandwidth. In some embodiments, the available memory bandwidth can be based on a combination of the fullness of each of the cache buffers and the memory buffer 116, such as an average fullness of the buffers. In some embodiments, the available memory bandwidth can be based on the utilization of a memory bus or any other resource that is used to complete a memory access. As explained further below, the available memory bandwidth can be used to determine whether to throttle prefetching of data to the cache 104.” Rafacz paragraph 0018. “The prefetcher 107 is configured to be selectively placed in either an enabled state or in a suspended state in response to received control signaling.”  Rafacz paragraph 0019.)
Claim 4. (Original) The memory integrated circuit as claimed in claim 1, wherein the pre-fetch accelerator circuit comprises: 
a pre-fetch controller, coupled between the interface circuit and the memory controller, configured to generate the pre-fetch request; a buffer, coupled between the interface circuit and the memory controller configured to store the at least one pre-fetch data read from the memory; and a normal request queue, coupled between the interface circuit and the memory controller, configured to store the normal read request from the interface circuit, (See Rafacz figure 1.  Note that the claim language does not require the recited buffer and the recited queue to be structurally distinct.  See also rejection of claim 1.  In the interest of compact prosecution, note that two queues used for all requests (prefetch and “normal”) would read on the above and that duplicated queues is obvious as a mere duplication of parts.  See MPEP § 2144.04.) wherein when the normal request queue has the normal read request, the pre-fetch controller sends the normal read request with higher priority than the pre-fetch request to the memory controller, (“If the cache controller 106 determines that the cache 104 does not store the load/store data, a cache miss is indicated. In response, the cache controller 106 sends a request to the memory 110 to access the load/store data. In response, the memory 110 retrieves the load/store data based on the load/store address and provides it to the cache 104. The load/store data is therefore available at the cache 104 for subsequent load/store operations.”  Rafacz paragraph 0015.  Accordingly, by throttling prefetching when available memory bandwidth and prefetching accuracy are both low, available memory bandwidth can be more usefully made available to an executing program, thereby enhancing processing system efficiency.”  Rafacz paragraph 0011.  “The prefetcher 107 is configured to be selectively placed in either an enabled state or in a suspended state in response to received control signaling.”  Rafacz paragraph 0019.) and when the buffer has the target data of the normal read request, the pre-fetch controller takes the target data from the buffer and returns the target data to the interface circuit. (“The cache 104 includes, or is connected to, a cache tag array (not shown) and includes a cache controller 106 that receives a memory address associated with a loamap of d/store operation (the load/store address). The cache controller 106 reviews the data stored at the cache 104 to determine if it stores the data associated with the load/store address (the load/store data). If so, a cache hit is indicated, and the cache controller 106 completes the load/store operation at the cache 104. In the case of a store operation, the cache 104 modifies the cache line associated with a store address based on corresponding store data. In the case of a load operation, the cache 104 retrieves the load data at the cache line associated with the load address and provides it to the entity, such as the processor core 102, which generated the load request.”  Rafacz paragraph 0014.)
5. (Original) The memory integrated circuit as claimed in claim 4, wherein 
determining, by the pre-fetch controller, whether to send the pre-fetch request to the memory controller according to the relationship between status information of the degree of busyness of the memory controller and the pre-fetch threshold; the pre-fetch controller calculates the pre-fetch hit rate, and dynamically adjusts the pre-fetch threshold based on the pre-fetch hit rate.  (See rejection of claim 2. The change in language is noted, but the “prefetch controller” and “prefetch accelerator” are not limited in a way which structurally distinguishes the two.)
6. (Original) The memory integrated circuit as claimed in claim 5, wherein 
when the normal request queue does not have the normal read request and the status information is less than the pre-fetch threshold, the pre-fetch controller sends the pre-fetch request to the memory controller; and when the normal request queue has the normal read (“The cache controller 106 reviews the data stored at the cache 104 to determine if it stores the data associated with the load/store address (the load/store data). If so, a cache hit is indicated, and the cache controller 106 completes the load/store operation at the cache 104. In the case of a store operation, the cache 104 modifies the cache line associated with a store address based on corresponding store data. In the case of a load operation, the cache 104 retrieves the load data at the cache line associated with the load address and provides it to the entity, such as the processor core 102, which generated the load request. [0015] If the cache controller 106 determines that the cache 104 does not store the load/store data, a cache miss is indicated. In response, the cache controller 106 sends a request to the memory 110 to access the load/store data. In response, the memory 110 retrieves the load/store data based on the load/store address and provides it to the cache 104. The load/store data is therefore available at the cache 104 for subsequent load/store operations.”  Rafacz paragraphs 0014 and 0015.)
7. (Original) The memory integrated circuit as claimed in claim 5, wherein 
when the pre-fetch hit rate is less than a first threshold, the pre-fetch controller reduces the pre-fetch threshold; and when the pre-fetch hit rate is greater than a second threshold, the pre-fetch controller increases the pre-fetch threshold, wherein the second threshold is greater than or equal to the first threshold. (Rafacz teaches: “FIGS. 1-4 illustrate techniques to improve processing efficiency by throttling the prefetching of data to a cache based both on available memory bandwidth and on prefetching accuracy. . . . The processing system determines the prefetch accuracy by determining, relative to the total amount of (prefetched data that is stored in the cache, how much prefetched data is retrieved from the cache. As such, a relatively inaccurate prefetcher may be throttled while memory bandwidth is at a premium, thus freeing memory bandwidth for higher-priority accesses, while also being permitted to prefetch at a greater frequency when there is relatively abundant available memory bandwidth as the impact of inaccurate prefetching is lower at such times.” Rafacz paragraph 0009.  “The threshold registers 226 store values indicating available memory bandwidth thresholds and corresponding prefetch accuracy thresholds. The compare module 228 compares the available memory bandwidth value generated by the memory bandwidth decode module 224 to the available memory bandwidth thresholds. In addition, the compare module 228 compares the prefetch accuracy value generated by the prefetch accuracy decode module 222 to the prefetch accuracy thresholds. Based on these comparisons, the compare module 228 generates control signaling, labeled "THRTL", for provision to the prefetcher 107 indicating whether prefetching is suspended.”  Rafacz paragraph 0032.)
8. (Original) The memory integrated circuit as claimed in claim 5, wherein the pre-fetch accelerator circuit further comprises: 
a sent pre-fetch request queue, coupled to the pre-fetch controller to record the pre-fetch request sent to the memory controller which the at least one pre-fetch data has not been replied by the memory controller according to the pre-fetch request sent to the memory controller, (The language “to record the prefetch request sent to the memory controller . . .” is written as an intended use because it suggests but does not require any specific structural limitations or steps to be performed.  See MPEP §§ 2103 and 2111.04.) wherein, the pre-fetch controller comprises a pre-fetch hit counter, a buffer hit counter, and a queue hit counter; the pre-fetch hit counter is configured to count the number of times the normal read request hits a pre-fetch address of the pre-fetch request generated by the pre-fetch controller to obtain a first count value; the buffer hit counter is configured to count the number of times the normal read request hits the at least one pre-fetch data in the buffer to obtain a second count value; the queue hit counter is configured to count the number of times (With respect to claim interpretation, the recited “counters” are not clearly different from one another because all count read request hits.  Rafacz teaches: “FIGS. 1-4 illustrate techniques to improve processing efficiency by throttling the prefetching of data to a cache based both on available memory bandwidth and on prefetching accuracy. . . . The processing system determines the prefetch accuracy by determining, relative to the total amount of (prefetched data that is stored in the cache, how much prefetched data is retrieved from the cache. As such, a relatively inaccurate prefetcher may be throttled while memory bandwidth is at a premium, thus freeing memory bandwidth for higher-priority accesses, while also being permitted to prefetch at a greater frequency when there is relatively abundant available memory bandwidth as the impact of inaccurate prefetching is lower at such times.” Rafacz paragraph 0009.
Rafazc does not expressly teach three different counts for hit rate of prefetched data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use three counts as a mere duplication of parts.  See MPEP § 2144.04.) when the first count value is greater than the first threshold, the second count value is greater than the second threshold, and the third count value is greater than the third threshold, the pre-fetch controller increases the pre-fetch threshold; and when the first count value is less than the first threshold, the second count value is less than the second threshold, and the third count value is less than the third threshold, the pre-fetch controller reduces the pre-fetch threshold.  (Rafacz teaches: “FIGS. 1-4 illustrate techniques to improve processing efficiency by throttling the prefetching of data to a cache based both on available memory bandwidth and on prefetching accuracy. . . . The processing system determines the prefetch accuracy by determining, relative to the total amount of (prefetched data that is stored in the cache, how much prefetched data is retrieved from the cache. As such, a relatively inaccurate prefetcher may be throttled while memory bandwidth is at a premium, thus freeing memory bandwidth for higher-priority accesses, while also being permitted to prefetch at a greater frequency when there is relatively abundant available memory bandwidth as the impact of inaccurate prefetching is lower at such times.” Rafacz paragraph 0009.)
9. (Original) The memory integrated circuit as claimed in claim 5, wherein the pre-fetch controller comprises: 
a pre-fetch request address determiner, configured to determine an address of the pre-fetch request; a pre-fetch request queue, coupled to the pre-fetch request address determiner, configured to store the pre-fetch request; (“To illustrate, the prefetcher 107 may determine that an explicit request for data associated with a given memory address (Address A) is frequently followed closely by an explicit request for data associated with a different memory address (Address B). This access pattern indicates that the program executing at the processor core 102 would execute more efficiently if the data associated with Address B were transferred to the cache 104 in response to an explicit request for the data associated with Address A. Accordingly, in response to detecting an explicit request to transfer the data associated with Address A, the prefetcher 107 will prefetch the data associated with Address B by causing the Address B data to be transferred to the cache 104.”  Rafacz paragraph 0019.) an pre-fetch arbiter, coupled between the pre-fetch request queue and the memory controller, wherein the pre-fetch arbiter determines whether to send the pre-fetch request in the pre-fetch request queue to the memory controller according to the relationship between the status information and the pre-fetch threshold.  (“The amount of additional data requested for a particular prefetch operation is referred to as the "prefetch depth." In some embodiments, the prefetch depth is an adjustable amount that the prefetcher 107 can set based on a number of variables, including the access patterns it identifies, user-programmable or operating system-programmable configuration information, a power mode of the processing system 100, and the like. As explained further below, the prefetch depth can also be adjusted as part of a prefetch throttling process in view of available memory bandwidth.”  Rafacz paragraph 0020.)
10. (Original) The memory integrated circuit as claimed in claim 9, wherein 
the pre-fetch arbiter calculates the pre-fetch hit rate, and dynamically adjusts the pre-fetch threshold based on the pre-fetch hit rate.  (Rafacz teaches: “FIGS. 1-4 illustrate techniques to improve processing efficiency by throttling the prefetching of data to a cache based both on available memory bandwidth and on prefetching accuracy. . . . The processing system determines the prefetch accuracy by determining, relative to the total amount of (prefetched data that is stored in the cache, how much prefetched data is retrieved from the cache. As such, a relatively inaccurate prefetcher may be throttled while memory bandwidth is at a premium, thus freeing memory bandwidth for higher-priority accesses, while also being permitted to prefetch at a greater frequency when there is relatively abundant available memory bandwidth as the impact of inaccurate prefetching is lower at such times.” Rafacz paragraph 0009.)
15. (Original) A pre-fetch method of a memory integrated circuit, wherein the memory integrated circuit comprises an interface circuit, a memory, a memory controller, and a pre-fetch accelerator circuit, where the pre-fetch method comprises: receiving, by the interface circuit, a normal read request of the external device; generating, by the pre-fetch accelerator circuit, a pre-fetch request; after the pre-fetch accelerator circuit sends the pre-fetch request to the memory controller, the pre-fetch accelerator circuit pre-fetches at least one pre-fetch data from the memory by using the memory (See rejection of claim 1.)
17. (Original) The pre-fetch method as claimed in claim 15, wherein the status a information comprises a count value configured to indicate a number of the normal read requests that have been transmitted to the memory controller but the target data has not been obtained. (See rejection of claim 3.)
18. (Original) The pre-fetch method as claimed in claim 15, wherein the pre-fetch accelerator circuit comprises a pre-fetch controller, a buffer, and a normal request queue, and the pre-fetch method further comprising: generating, by the pre-fetch controller, the pre-fetch request; and storing, by the buffer, the at least one pre-fetch data read from the memory; storing, by the normal request queue, the normal read request from the interface circuit; and when the normal request queue has the normal read request, the pre-fetch controller sends the normal read request with higher priority than the pre-fetch request to the memory controller; and when the buffer has the target data of the normal read request, (See rejection of claim 4.)
19. (Original) The pre-fetch method as claimed in claim 18 further comprising: determining, by the pre-fetch controller, whether to send the pre-fetch request to the memory controller according to the relationship between status information related to the degree of busyness of the memory controller and the pre-fetch threshold; counting, by the pre-fetch controller, the pre-fetch hit rate, and dynamically adjusting the pre-fetch threshold based on the pre-fetch hit rate.  (See rejection of claim 5.)
20. (Original) The pre-fetch method as claimed in claim 19 further comprising: when the normal request queue does not have the normal read request and the status information is less than the pre-fetch threshold, the pre-fetch controller sends the pre-fetch request to the memory controller; and when the normal request queue has the normal read request or the status information is not less than the pre-fetch threshold, the pre-fetch controller does not send the pre-fetch request. (See rejection of claim 6.)
21. (Original) The pre-fetch method as claimed in claim 19 further comprising: when the pre-fetch hit rate is less than a first threshold, the pre-fetch controller reduces the pre-fetch threshold; and when the pre-fetch hit rate is greater than a second threshold, the pre-fetch controller increases the pre-fetch threshold, wherein the second threshold is greater than or equal to the first threshold. (See rejection of claim 7.)
22. (Original) The pre-fetch method as claimed in claim 19, wherein the pre-fetch accelerator circuit further comprises a pre-fetch request queue, and the pre-fetch method further comprises: recording, by the sent pre-fetch request queue, the pre-fetch request sent to the memory controller which the at least one pre-fetch data has not been replied by the memory controller according to the pre-fetch request sent to the memory controller; counting a number of times the normal read request hits the pre-fetch address of the pre-fetch request generated by the pre-fetch controller to obtain a first count value; counting a number of times the normal read request hits the at (See rejection of claim 8.)
23. (Original) The pre-fetch method as claimed in claim 19, wherein the pre-fetch controller comprises a pre-fetch request address determiner, a pre-fetch request queue, and a pre-fetch arbiter, and the pre-fetch method further comprises: determining, by the pre-fetch request address determiner, an address of the pre-fetch request; storing, by the pre-fetch request queue, the pre-fetch request; determining, by the pre-fetch arbiter, whether the pre-fetch request in the pre-fetch request queue is sent to the memory controller according to the relationship between the status information and the pre-fetch threshold.  (See rejection of claim 9.)
24. (Original) The pre-fetch method as claimed in claim 23 further comprising: counting, by the pre-fetch arbiter, the pre-fetch hit rate, and dynamically adjusting the pre-fetch threshold based on the pre-fetch hit rate. (See rejection of claim 10.)
Cancelled: claims 2 and 16.


Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
Rejections under § 112b:
All rejections under this section from the previous action have been withdrawn, but the amended language led to a slightly different rejection under this section.  See rejection above. 
Rejections under §103:
Applicant states that Rafacz does not teach throttling based on a prefetch threshold.  Rafacz does not use the word “threshold” but teaches throttling based on a change in a parameter.  Note that no specific threshold is claimed.  
Applicant states that the same arguments apply to all other claims.  See response above.  
Rejoinder:     
Rejoinder will be addressed if subject matter is found allowable.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139